Grimes, J.,
dissenting: Although the police power of the State may be “broad,” “flexible” and “expanding” tire police power of towns is confined to that which has been granted by statute. *301The rule of construction favoring the validity of statutes does not apply to town ordinances. The existence of authority must be found in the statutes by normal rules of statutory construction and we are not called upon to uphold an ordinance “ if it possibly may be ” or “ by a rule stretching a statute to a strained meaning.” State v. Paille, 90 N.H. 347, 352, 9 A.2d 663, 666.
The legislature under its police power has provided in RSA 31:60-89 authority for the enactment of an ordinance such as this, and the preamble of this ordinance states that it was enacted pursuant to that authority. The ordinance also cites the same purposes as are set forth in section 62.
It is my view that these sections ( 60 - 89 ) provide the exclusive source of power for the enactment of ordinances to “regulate and restrict the height, number of stories and size of buildings . . . the percentage of lot that may be occupied, the size of yards, courts and other open spaces, the density of population and the location of buildings . ...” s. 60. The ordinance in question here seeks directly or indirectly to do all these things. It is clearly a zoning ordinance. Although an ordinance may be a zoning ordinance without creating zones (Plainfield v. Hood, 108 N.H. 502, 240 A.2d 60) this ordinance even does that, for the areas surrounding lakes are treated differently from the rest of the town. The power under sections 60-89 must be exercised in accordance with the statute both in the enactment and administration of the ordinance, otherwise it is invalid. Bisson v. Milford, 109 N.H. 287, 249 A.2d 688.
It is undisputed that those conditions have not been met and that the ordinance cannot be upheld under this grant of power. The court, however, concludes that the legislature having granted this power upon conditions contained in sections 60-89 intended to allow the town to do the same thing under section 39 without meeting those conditions, even though section 39 contains not a single word relating to building restrictions. Because of the specificity of section 39 it cannot be assumed to confer powers not enumerated or referred to. Adie v. Temple Mt. Ski Area, 108 N.H. 480, 483, 238 A.2d 738, 741.
The court seeks to uphold the ordinance as*a means of “protection, preservation and use of the public cemeteries, parks, commons, libraries and other public institutions of the town ” (s. 39 ) as in Deering v. Tibbetts, 105 N.H. 481, 202 A.2d 232 where a town common was actually involved. Lake Winnipe*302saukee, however, is not a public institution of the town. The title lies in the State in trust for the public. Hartford v. Gilmanton, 101 N.H. 424, 146 A.2d 851; State v. Stafford Company, 99 N.H. 92, 97,105 A.2d 569, 572.
The court also relies on the phrase “for making and ordering their prudential affairs.” s. 39. The “ management ” of the “ prudential affairs ” of towns is vested in the Selectmen by RSA 41:8. Although the authority of the Selectmen in “managing” is more restrictive than that of the town in “making and ordering, ” the term “ prudential affairs ” obviously relates to the same type of town business. It is true that the term “ prudential affairs ” has never been precisely defined but a reading of the cases relating thereto discloses that it refers to matters of a pecuniary nature and tire ordinary business affairs of the town requiring the exercise of discretion and prudence. Nowhere in any of the cases relating to the term is there any indication whatever that it includes the power to enact ordinances such as is here involved. See Sanborn v. Deerfield, 2 N.H. 251; Underhill v. Gibson, 2 N.H. 352, 355; Pike v. Littleton, 12 N.H. 278, 282; Carlton v. Bath, 22 N.H. 559; Rich v. Errol, 51 N.H. 350, 354-57; Sumner v. Dalton, 58 N.H. 295, 297; New London v. Davis, 73 N.H. 72, 59 A. 369; Moulton v. Beals, 98 N.H. 461, 102 A.2d 489; deRochemont v. Holden, 99 N.H. 80, 105 A.2d 43.
Jaffrey v. Heffernan, 104 N.H. 249, 183 A.2d 246, also relied on by the court, was, in my opinion, wrongly decided. The whole opinion except for the final paragraph is well reasoned and supports my view drat the ordinance here involved is invalid. The final paragraph, however, is entirely inconsistent with the rest of the opinion and relies upon the “ general police power, ” which of course rests only in the State unless conferred expressly by statute on the political subdivision. Section 39 is not even mentioned. The only case cited for the holding of the final paragraph is Sundeen v. Rogers, 83 N.H. 253, 141 A.142. But that case involved an ordinance enacted under the authority of the predecessors of sections 60-89. The police power referred to in Sundeen was the State’s police power and that case is not authority for the proposition that a town has any general police power of its own apart from what has been specifically granted by the State. Even accepting the validity of Heffernan with respect to the simple setback regulation (which I do not) it is by no means authority for upholding the sweeping restrictions of the Meredith *303ordinance which deals with things specifically governed by sections 60-89. Bisson v. Milford, supra.
I stand with the two trial justices and the master, all of whom have taken the position that this ordinance is invalid.
I also disagree with the court’s ruling that the plaintiffs had gained no vested rights prior to the enactment of the ordinance. To get the full picture of the conditions under which plaintiffs acted it should be stated that prior to their purchase of the land in question the town had voted against proposed zoning ordinances. Such ordinances were also voted down at the March town meetings in both 1969 and 1970. Plaintiffs, I think, had every reason to expect that they could proceed with their plans right up to April 15, 1969 the time this ordinance was actually enacted. By this time they had expended about $ 140,000 exclusive of the $ 160,000 they had paid for the land which they purchased specifically for this project. The master found that they had spent $40,000 prior to October 1, 1968, an additional $5,000 prior to October 9, 1968, and had acted in good faith up to that date. There is evidence that the land is worth only about $85,000 if it cannot be used for the purpose for which it was purchased. Under the circumstances of this case this diminution in value of the land should be considered in determining whether plaintiffs have incurred substantial liabilities. Yocum v. Power, 398 Pa. 223, 157 A.2d 368; Tremarco Corp. v. Garzio, 32 N.J. 448, 161 A.2d 241. These sums certainly seem substantial to me and I don’t think that when incurred liabilities reach the amounts here involved that they should be judged by comparison to the ultimate cost.
In considering the question of “ good faith ” we should not lose sight of the master’s reference to the fact that this ordinance was aimed specifically at the plaintiffs and their project. It is in fact “special legislation directly aimed at this particular piece of property. ” Yocum v. Power, supra. I would hold that the plaintiffs had gained vested rights and that the ordinance, even if valid, does not apply to this project.